Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The amendment/Terminal Disclaimer filed 10/12/2021 is acknowledged.
2)	Claims 1-13 are allowed.
The cite references discloses a cartridge memory (CM) for recording tape cartridge manufacturing information as well as medium management information such as data usage history information, and also being a nonvolatile semiconductor storage element (flash memory) for which a non-contact communication means and power supply means are used and data to be recorded therein. However, none of the documents discloses the feature of the invention wherein the nonvolatile memory comprises a plurality of memory banks having a storage capacity of 128 KB or less, the control unit writes or reads data stipulated according to the magnetic tape standard, to or from one or more first memory banks from among the plurality of memory banks, and the control unit writes or reads additional data to or from one or more second memory banks other than the first memory bank(s). The advantage of this purpose is to increase storage capacity of cartridge memory while maintaining compatibility with existing standards, and to increase storage capacity of a magnetic tape. These features, as recited in the 
3)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).











								/TAN X DINH/
Primary Examiner, Art Unit 2688
January 20, 2022.